DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to the Election/Restriction requirement, claim 10 was canceled.  Claims 1-9 remain and have been examined.
  
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Since claims 1-9 are directed to an apparatus, the limitation of the liquid being silicon liquid is not given patentable weight as the type of liquid would not change the structure of the apparatus.  See MPEP 2115.  Sharonov et al (4,230,477),Teppo et al (4,931,231) and Forwald et al (5,258053) each disclose a granulation device having a liquid transferring device, cooling system and lifting system.  While the references disclose limitation with regard to those claimed for the cooling and lifting system, they do not suggest the specific liquid transferring device of claim 1.  Belak et al (3,242,237) discloses a liquid transferring device that includes  a cylindrical container body (21) having a through hole and diversion pipe (22) connected to the container bottom.  Belak et al does not teach or suggest the container body and bottom are detachable or a lining disposed in the container body.  Therefore, the claims are allowable because the prior art does not suggest the specific liquid transferring device of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification at page 9, last line, “sealing ring 8” has been changed to –sealing ring 28--.  The sealing ring is referred to as 28 in all other instances in the specification and drawings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754